SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO §240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO §240.13d-2(a) (Amendment No. 7) Fresh Del Monte Produce Inc. (Name of Issuer) Ordinary Shares, par value $0.01 per share (Title of Class of Securities) G36738105 (CUSIP Number) Bruce A. Jordan Del Monte Fresh Produce Company 241 Sevilla Avenue Coral Gables, FL 33134 (305) 520-8400 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 25, 2010 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of §240.13d-1(e), § 240.13d-1(f) or § 240.13d-1(g), check the following box o. Note.Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosure provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G36738105 13D Page2of33 1. NAMES OF REPORTING PERSONS Sumaya Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 3,071,666 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 2 CUSIP No. G36738105 13D Page3of33 1. NAMES OF REPORTING PERSONS Mohammad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 5,890,055 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 3 CUSIP No. G36738105 13D Page4of33 1. NAMES OF REPORTING PERSONS Oussama Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Chile NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 3,897,882 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 4 CUSIP No. G36738105 13D Page5of33 1. NAMES OF REPORTING PERSONS Maher Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Lebanon NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 3,010,650 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 5 CUSIP No. G36738105 13D Page6of33 1. NAMES OF REPORTING PERSONS Amir Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 3,995,950 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 6 CUSIP No. G36738105 13D Page7of33 1. NAMES OF REPORTING PERSONS Fatima Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Chile NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 317,956 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 7 CUSIP No. G36738105 13D Page8of33 1. NAMES OF REPORTING PERSONS Nariman Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 318,956 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 8 CUSIP No. G36738105 13D Page9of33 1. NAMES OF REPORTING PERSONS Maha Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 277,134 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 9 CUSIP No. G36738105 13D Page10of33 1. NAMES OF REPORTING PERSONS Wafa Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 321,956 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 10 CUSIP No. G36738105 13D Page11of33 1. NAMES OF REPORTING PERSONS Hanan Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 403,956 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 11 CUSIP No. G36738105 13D Page12of33 1. NAMES OF REPORTING PERSONS Rasha Mohamad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 12 CUSIP No. G36738105 13D Page13of33 1. NAMES OF REPORTING PERSONS Sumaya Mohamad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 13 CUSIP No. G36738105 13D Page14of33 1. NAMES OF REPORTING PERSONS Basma Amir Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 14 CUSIP No. G36738105 13D Page15of33 1. NAMES OF REPORTING PERSONS Sima Maher Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States and Lebanon (dual citizenship) NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 15 CUSIP No. G36738105 13D Page16of33 1. NAMES OF REPORTING PERSONS Farah Sheik Alsagha 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Syria NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 16 CUSIP No. G36738105 13D Page17of33 1. NAMES OF REPORTING PERSONS Ghada Abdullah Hasan Yabroudi 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Lebanon NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 15,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 17 CUSIP No. G36738105 13D Page18of33 1. NAMES OF REPORTING PERSONS Tara Ahmad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 18 CUSIP No. G36738105 13D Page19of33 1. NAMES OF REPORTING PERSONS Aya Ahmad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 19 CUSIP No. G36738105 13D Page20of33 1. NAMES OF REPORTING PERSONS Mohamad Ahmad Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION Jordan NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 20 CUSIP No. G36738105 13D Page21of33 1. NAMES OF REPORTING PERSONS Layla Ali Farouki 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 21 CUSIP No. G36738105 13D Page22of33 1. NAMES OF REPORTING PERSONS Omar Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 22 CUSIP No. G36738105 13D Page23of33 1. NAMES OF REPORTING PERSONS Yasmina Abu-Ghazaleh 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP(a)R (b) o 3. SEC USE ONLY 4. SOURCE OF FUNDS N/A 5. CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6. CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 7. SOLE VOTING POWER 0 (See Item 5) BENEFICIALLY OWNED BY 8. SHARED VOTING POWER 21,656,161 (See Item 5) EACH REPORTING 9. SOLE DISPOSITIVE POWER 10,000 (See Item 5) PERSON WITH SHARED DISPOSITIVE POWER 0 (See Item 5) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 21,656,161 (See Item 5) CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 34.5% (See Item 5) TYPE OF REPORTING PERSON IN 23 CUSIP No. G36738105 13D Page24of33 This Amendment No. 7 (“Amendment No. 7”) to Schedule 13D amends and supplements the statement on Schedule 13D originally filed on September 17, 1998, as amended by Amendment No. 1 filed on January 28, 1999, Amendment No. 2 filed on July 30, 2003, Amendment No. 3 filed on November 13, 2007, Amendment No. 4 filed on February 24, 2009, Amendment No. 5 filed on June 15, 2009 and Amendment No. 6 filed on January 26, 2010 (the “Schedule 13D” and, as amended by this Amendment No. 7, the “Statement”), with respect to the Ordinary Shares, $0.01 par value per share (the “Ordinary Shares”), of Fresh Del Monte Produce Inc., a Cayman Islands corporation (the “Company”). Unless otherwise indicated, each capitalized term used but not defined herein shall have the meaning assigned to such term in the Schedule 13D. Item 2. Identity and Background. The response set forth in Item 2 of the Schedule 13D is hereby amended by deleting the previous response in its entirety and replacing it with the following: This Amendment No. 7 is hereby filed by the Reporting Persons. (a) Name of the Reporting Persons. (1) Sumaya Abu-Ghazaleh (2) Mohammad Abu-Ghazaleh (3) Oussama Abu-Ghazaleh (4) Maher Abu-Ghazaleh (5) Amir Abu-Ghazaleh (6) Fatima Abu-Ghazaleh (7) Nariman Abu-Ghazaleh (8) Maha Abu-Ghazaleh (9) Wafa Abu-Ghazaleh (10) Hanan Abu-Ghazaleh (11) Rasha Mohamad Abu-Ghazaleh (12) Sumaya Mohamad Abu-Ghazaleh (13) Basma Amir Abu-Ghazaleh (14) Sima Maher Abu-Ghazaleh (15) Farah Sheik Alsagha (16) Ghada Abdullah Hasan Yabroudi 24 CUSIP No. G36738105 13D Page25of33 (17) Tara Ahmad Abu-Ghazaleh (18) Aya Ahmad Abu-Ghazaleh (19) Mohamad Ahmad Abu-Ghazaleh (20) Layla Ali Farouki (21) Omar Abu-Ghazaleh (22) Yasmina Abu-Ghazaleh (b) Residence or business address of the Reporting Persons. (1) The business address of each of Mohammad Abu-Ghazaleh and Oussama Abu-Ghazaleh is c/o Del Monte Fresh Produce (Chile) S.A., Avenida Santa Maria 6330, Vitacura, Santiago, Chile. (2) The business address of each of Sumaya Abu-Ghazaleh, Maher Abu-Ghazaleh, Amir Abu-Ghazaleh, Fatima Abu-Ghazaleh, Nariman Abu-Ghazaleh, Maha Abu-Ghazaleh, Wafa Abu-Ghazaleh, Hanan Abu-Ghazaleh, Rasha Mohamad Abu-Ghazaleh, Sumaya Mohamad Abu-Ghazaleh, Basma Amir Abu-Ghazaleh, Sima Maher Abu-Ghazaleh, Farah Sheik Alsagha, Ghada Abdullah Hasan Yabroudi, Tara Ahmad Abu-Ghazaleh, Aya Ahmad Abu-Ghazaleh, Mohamad Ahmad Abu-Ghazaleh, Layla Ali Farouki, Omar Abu-Ghazaleh and Yasmina Abu-Ghazaleh is c/o Ahmed Abu-Ghazaleh & Sons Co. Ltd., No. 18, Hamariya Fruit & Vegetable Market, Dubai, United Arab Emirates. (c) Present principal occupation or employment. (1) Sumaya Abu-Ghazaleh’s present principal occupation is retiree. (2) Mohammad Abu-Ghazaleh’s present principal occupation is Chairman of the Board, Director and Chief Executive Officer of the Company. The Company’s global business is primarily the worldwide sourcing, transportation and marketing of fresh and fresh-cut produce. The Company’s principal executive office is located at Walker House, Mary Street, P.O. Box 908 GT, Georgetown, Grand Cayman, Cayman Islands and its U.S. executive office is located at c/o Del Monte Fresh Produce Company, 241 Sevilla Avenue, Coral Gables, Florida, 33134. Mohammad Abu-Ghazaleh is also the Chief Executive Officer of IAT Group Inc., a company incorporated under the laws of the Cayman Islands (“IAT”). (3) Oussama Abu-Ghazaleh’s present principal occupation is as an individual investor. (4) Maher Abu-Ghazaleh’s present principal occupation is Managing Director of Suma International General Trading and Contracting Company, whose principal business is cold storage and whose address is P.O. Box 215 Safat, 13003 Kuwait. (5) Amir Abu-Ghazaleh’s present principal occupation is General Manager of Abu-Ghazaleh International Company, whose principal business is the distribution and marketing of fresh produce and whose address is P.O. Box 1767, Dubai, United Arab Emirates. Amir Abu-Ghazaleh is also a Director of the Company. 25 CUSIP No. G36738105 13D Page26of33 (6) Each of Fatima Abu-Ghazaleh, Nariman Abu-Ghazaleh, Maha Abu-Ghazaleh, Wafa Abu-Ghazaleh, Hanan Abu-Ghazaleh, Rasha Mohamad Abu-Ghazaleh, Sumaya Mohamad Abu-Ghazaleh, Basma Amir Abu-Ghazaleh, Farah Sheik Alsagha, Ghada Abdullah Hasan Yabroudi, Tara Ahmad Abu-Ghazaleh, Aya Ahmad Abu-Ghazaleh, Mohamad Ahmad Abu-Ghazaleh, Layla Ali Farouki, Omar Abu-Ghazaleh and Yasmina Abu-Ghazaleh currently is not employed outside the home. (7) Sima Maher Abu-Ghazaleh’s present principal occupation is Assistant Teacher. (d) None of the Reporting Persons, during the last five years, has been convicted in a criminal proceeding (excluding traffic violations and similar misdemeanors). (e) None of the Reporting Persons, during the last five years, was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship. (1) Each of Sumaya Abu-Ghazaleh, Maher Abu-Ghazaleh, Basma Amir Abu-Ghazaleh, Sima Maher Abu-Ghazaleh and Ghada Abdullah Hasan Yabroudi is a citizen of Lebanon. (2) Oussama Abu-Ghazaleh is a citizen of Chile. (3) Each of Mohammad Abu-Ghazaleh, Amir Abu-Ghazaleh, Fatima Abu-Ghazaleh, Nariman Abu-Ghazaleh, Maha Abu-Ghazaleh, Wafa Abu-Ghazaleh, Hanan Abu-Ghazaleh, Rasha Mohamad Abu-Ghazaleh, Sumaya Mohamad Abu-Ghazaleh, Tara Ahmad Abu-Ghazaleh, Aya Ahmad Abu-Ghazaleh and Mohamad Ahmad Abu-Ghazaleh is a citizen of Jordan. (4) Farah Sheik Alsagha is a citizen of Syria. (5) Each of Sima Maher Abu-Ghazaleh, Layla Ali Farouki, Omar Abu-Ghazaleh and Yasmina Abu-Ghazaleh is a citizen of the United States. Item 3. Source and Amount of Funds or Other Consideration. The response set forth in Item 3 of the Schedule 13D is hereby amended by adding to the end of Item 3 the following: On June 25, 2010, Sumaya Abu-Ghazaleh gifted 700,000 Ordinary Shares in the aggregate to the individuals as set forth in the table below: Name Number of Ordinary Shares Received Hanan Abu-Ghazaleh Wafa Abu-Ghazaleh Maha Abu-Ghazaleh Nariman Abu-Ghazaleh Fatima Abu-Ghazaleh Rasha Mohamad Abu-Ghazaleh 26 CUSIP No. G36738105 13D Page27of33 Name Number of Ordinary Shares Received Sumaya Mohamad Abu-Ghazaleh Basma Amir Abu-Ghazaleh Sima Maher Abu-Ghazaleh Farah Sheik Alsagha Ghada Abdullah Hasan Yabroudi Tara Ahmad Abu-Ghazaleh Aya Ahmad Abu-Ghazaleh Mohamad Ahmad Abu-Ghazaleh Layla Ali Farouki Omar Abu-Ghazaleh Yasmina Abu-Ghazaleh Item 4. Purpose of Transaction. The response set forth in Item 4 of the Schedule 13D is hereby amended by adding to the end of Item 4 the following: The Amended Voting Agreement (as defined in Item 6 below) resulted in the joinder as parties to the Voting Agreement (as defined in Item 6 below) of the following additional persons to whom Sumaya Abu-Ghazaleh transferred Ordinary Shares as gifts on June 25, 2010:Rasha Mohamad Abu-Ghazaleh, Sumaya Mohamad Abu-Ghazaleh, Basma Amir Abu-Ghazaleh, Sima Maher Abu-Ghazaleh, Farah Sheik Alsagha, Ghada Abdullah Hasan Yabroudi, Tara Ahmad Abu-Ghazaleh, Aya Ahmad Abu-Ghazaleh, Mohamad Ahmad Abu-Ghazaleh, Layla Ali Farouki, Omar Abu-Ghazaleh and Yasmina Abu-Ghazaleh. Item 5.Interest in Securities of the Issuer. The response set forth in Item 5 of the Schedule 13D is hereby amended by deleting the previous response in its entirety and replacing it with the following: (a) As of the date of this Amendment No. 7, each of the Reporting Persons is deemed to beneficially own 21,656,161 Ordinary Shares, which constitute 34.5% of the Ordinary Shares outstanding (based on 62,085,704 shares outstanding as of April 23, 2010). To the best knowledge of the Reporting Persons, and except as described herein, none of Reporting Persons own or beneficially own any additional Ordinary Shares. 27 CUSIP No. G36738105 13D Page28of33 (b) As of the date hereof: (i) Sumaya Abu-Ghazaleh has sole dispositive power with respect to 3,071,666 Ordinary Shares, which constitute approximately 4.95% of the Ordinary Shares; (ii) Mohammad Abu-Ghazaleh has sole dispositive power with respect to 5,890,055 Ordinary Shares consisting of 5,310,455 Ordinary Shares and 579,600 currently exercisable call options, which constitute approximately 9.4% of the Ordinary Shares outstanding; (iii) Oussama Abu-Ghazaleh has sole dispositive power with respect to 3,897,882 Ordinary Shares, which constitute approximately 6.28% of the Ordinary Shares outstanding; (iv) Maher Abu-Ghazaleh has sole dispositive power with respect to 3,010,650 Ordinary Shares, which constitute approximately 4.85% of the Ordinary Shares outstanding; (v) Amir Abu-Ghazaleh has sole dispositive power with respect to 3,995,950 Ordinary Shares consisting of 3,977,200 Ordinary Shares and 18,750 currently exercisable call options, which constitute approximately 6.43% of the Ordinary Shares outstanding; (vi) Fatima Abu-Ghazaleh has sole dispositive power with respect to 317,956 Ordinary Shares, which constitute approximately 0.51% of the Ordinary Shares outstanding; (vii) Nariman Abu-Ghazaleh has sole dispositive power with respect to 318,956 Ordinary Shares, which constitute approximately 0.51% of the Ordinary Shares outstanding; (viii) Maha Abu-Ghazaleh has sole dispositive power with respect to 277,134 Ordinary Shares, which constitute approximately 0.45% of the Ordinary Shares outstanding; (ix) Wafa Abu-Ghazaleh has sole dispositive power with respect to 321,956 Ordinary Shares, which constitute approximately 0.52% of the Ordinary Shares outstanding; (x) Hanan Abu-Ghazaleh has sole dispositive power with respect to 403,956 Ordinary Shares, which constitute approximately 0.65% of the Ordinary Shares outstanding; (xi) Rasha Mohamad Abu-Ghazaleh has sole dispositive power with respect to 15,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xii) Sumaya Mohamad Abu-Ghazaleh has sole dispositive power with respect to 15,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xiii) Basma Amir Abu-Ghazaleh has sole dispositive power with respect to 15,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xiv) Sima Maher Abu-Ghazaleh has sole dispositive power with respect to 15,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xv) Farah Sheik Alsagha has sole dispositive power with respect to 15,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xvi) Ghada Abdullah Hasan Yabroudi has sole dispositive power with respect to 15,000 Ordinary Shares, which constitutes approximately 0.02% of the Ordinary Shares, (xvii) Tara Ahmad Abu-Ghazaleh has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xviii) Aya Ahmad Abu-Ghazaleh has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xix) Mohamad Ahmad Abu-Ghazaleh has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xx) Layla Ali Farouki has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; (xxi) Omar Abu-Ghazaleh has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding; and (xxii) Yasmina Abu-Ghazaleh has sole dispositive power with respect to 10,000 Ordinary Shares, which constitute approximately 0.02% of the Ordinary Shares outstanding. As a result of the Reporting Persons’ shared voting power with respect to the Ordinary Shares pursuant to the Voting Agreement, each Reporting Person may be deemed to beneficially own the 21,656,161 Ordinary Shares, representing approximately 34.5% of the outstanding Ordinary Shares. However, such Reporting Persons do not share dispositive power with respect to the Ordinary Shares directly held by other Reporting Persons. (c) To the knowledge of the Reporting Persons, the Reporting Persons have not effected any transactions in the Ordinary Shares during the 60-day period prior to the date hereof, except as described in this Amendment No. 7.Amir Abu-Ghazaleh received a grant of 4,708 restricted Ordinary Shares with a per share value of $21.24 under the Fresh Del Monte Produce Inc. 2010 Non-Employee Directors Equity Plan on May 5, 2010.Maha Abu-Ghazaleh sold 10,000 Ordinary Shares in an open market transaction on the New York Stock Exchange at price of $21.0912 per share on June 24, 2010. Maher Abu-Ghazaleh sold Ordinary Shares in open market transactions on the New York Stock Exchange on the dates, in the amounts and at the prices set forth in the table below: Date Number of Ordinary Shares Sold Price Per Ordinary Share May 10, 2010 May 11, 2010 May 12, 2010 May 13, 2010 May 14, 2010 May 17, 2010 May 18, 2010 May 19, 2010 May 20, 2010 May 21, 2010 May 24, 2010 May 25, 2010 May 26, 2010 June 1, 2010 June 2, 2010 June 3, 2010 June 7, 2010 June 8, 2010 June 9, 2010 June 10, 2010 June 11, 2010 June 14, 2010 June 15, 2010 June 16, 2010 June 17, 2010 June 18, 2010 28 CUSIP No. G36738105 13D Page29of33 Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. The response set forth in Item 6 of the Schedule 13D is hereby amended by adding to the end of Item 6 the following: This Amendment No. 7 is filed as a result of the consummation of Amendment No. 1 to Amended and Restated Voting Agreement (the “Amended Voting Agreement”), dated as of June 25, 2010, by and among each of the individuals signatory thereto in their respective capacities as shareholders of the Company and Mohammad Abu-Ghazaleh. The Amended Voting Agreement amends the Amended and Restated Voting Agreement, dated as of January 19, 2010 (the “Original Voting Agreement” and, as amended by the Amended Voting Agreement, the “Voting Agreement”), among the parties as described in Items 3 and 4 of Amendment No. 4. The Amended Voting Agreement resulted in the joinder as parties to the Voting Agreement of the following additional persons to whom Sumaya Abu-Ghazaleh transferred Ordinary Shares as gifts on June 25, 2010:Rasha Mohamad Abu-Ghazaleh, Sumaya Mohamad Abu-Ghazaleh, Basma Amir Abu-Ghazaleh, Sima Maher Abu-Ghazaleh, Farah Sheik Alsagha, Ghada Abdullah Hasan Yabroudi, Tara Ahmad Abu-Ghazaleh, Aya Ahmad Abu-Ghazaleh, Mohamad Ahmad Abu-Ghazaleh, Layla Ali Farouki, Omar Abu-Ghazaleh and Yasmina Abu-Ghazaleh.All other terms of the Original Voting Agreement remain unchanged. Item 7. Material to be Filed as Exhibits. The following text is added at the end of Item 7. 15 Amendment No. 1 to Amended and Restated Voting Agreement, attached hereto as Exhibit 15. 29 CUSIP No. G36738105 13D Page30of33 Signatures After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:July 7, 2010 SUMAYA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact MOHAMMAD ABU-GHAZALEH /s/ Mohammad Abu-Ghazaleh OUSSAMA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact MAHER ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact AMIR ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact FATIMA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact NARIMAN ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact 30 CUSIP No. G36738105 13D Page31of33 MAHA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact WAFA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact HANAN ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact RASHA MOHAMAD ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact SUMAYA MOHAMAD ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact BASMA AMIR ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact SIMA MAHER ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact 31 CUSIP No. G36738105 13D Page32of33 FARAH SHEIK ALSAGHA By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact GHADA ABDULLAH HASAN YABROUDI By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF TARA AHMAD ABU- GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF AYA AHMAD ABU- GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact AHMAD MOHAMMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF MOHAMAD AHMAD ABU- GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact 32 CUSIP No. G36738105 13D Page33of33 RASHA MOHAMAD ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF LAYLA ALI FAROUKI By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact KAREEM ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF OMAR ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact KAREEM ABU-GHAZALEH, FOR AND ON BEHALF AS PARENT/LEGAL GUARDIAN OF YASMINA ABU-GHAZALEH By: /s/ Mohammad Abu-Ghazaleh Name: Mohammad Abu-Ghazaleh Title: Attorney-in-fact 33
